21 F.3d 1119
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John E. WHEELER, Plaintiff-Appellant,v.Ron ANGELONE, et al., Defendants-Appellees.
No. 93-15382.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1994.*Decided April 25, 1994.

Before:  POOLE, BEEZER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
John E. Wheeler, a former Nevada state prisoner, appeals pro se the district court's order partially denying his motion for a preliminary injunction.  Wheeler sought an injunction prohibiting the defendants from charging him for the costs of photocopying and mailing legal documents.  While this appeal was pending, Wheeler's sentence expired and he was discharged from prison.  Because Wheeler has been released, his claim for injunctive relief is moot.   See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.1991) (where inmate is released while action is pending and has no reasonable expectation of returning to same prison, his claims for injunctive relief relating to prison's policies are moot) (citing  Darring v. Kincheloe, 783 F.2d 874, 876 (9th Cir.1986)).


3
Accordingly, we dismiss this appeal for lack of jurisdiction.   See Sample v. Johnson, 771 F.2d 1335, 1338 (9th Cir.1985) ("[f]ederal courts lack jurisdiction to decide moot cases"), cert. denied, 475 U.S. 1019 (1986).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3